Citation Nr: 1309270	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for numbness of the right leg claimed as secondary to a service-connected spine disability. 

2. Entitlement to service connection for numbness of the left leg claimed as secondary to a service-connected spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from March 1955 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in an August 2007 signed statement.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2012).

In March 2011, the Board remanded the Veteran's claim for additional development of the record.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

In the March 2011 remand, the Board requested that the Veteran be afforded a VA examination to determine whether a neurological impairment of the lower extremities exists.  If a neurological impairment was identified, the Board requested the examiner render an opinion as to whether the identified disability represents lumbar radiculopathy or other objective neurological abnormality that is associated with the service-connected low back disability. 

Following the Board's remand, the Veteran was provided with a VA examination in April 2011.  After reviewing the Veteran's claims file and conducting a physical examination, the examiner determined that the "mild weakness of the lower extremities that [the Veteran] exhibits could be either the residua of compressive cervical myelopahty due to degenerative joint disease of the cervical spine or residua of the cervical laminectomy done to relieve that chronic compression[,] or the result of long standing knee pain since [the] 60s."  Ultimately, the examiner concluded that he was unable to determine the etiology of the Veteran's neurological problems "without resorting to speculation given that he [was] still recovering from [right] total knee replacement surgery [which was] done 10 days prior to" the examination and was confined to a wheelchair. 

In Jones v. Shinseki, 23 Vet.App. 382, 389 (2010), the Court of Appeals for Veterans Claims (Court) examined 'how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'' In its ruling, the Court stated that an examination report 'should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes.' Id at 390.

In the present case, the VA examiner stated that he was unable to determine the etiology of the Veteran's bilateral lower extremity weakness because the Veteran was recovering from recent knee surgery.  As the record indicates that this surgery was performed two years ago, the condition which prohibited the VA examiner from rendering an opinion may have resolved.  A new medical opinion must therefore be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4); 3.304(f)(3) (2012).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination.  The examiner should provide an opinion regarding the nature and etiology of any lower extremity neurological impairment.  The claims folder must be made available to, and be reviewed by the examiner. All indicated studies should be performed.

The examiner should specifically address the neurological involvement, if any, and whether the Veteran's complaints regarding lower extremity numbness represent lumbar radiculopathy or objective neurologic abnormality that is associated with the service-connected low back disability or the service-connected cervical spine disability. 

In light of the prior comments by examiners, if it is determined that there is a nonorganic component to the Veteran's symptoms, that fact should be clearly stated in the report.

3. After undertaking any additional development deemed appropriate the AOJ adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


